Judge DAILEY
dissenting.
I respectfully dissent from all aspects of the majority's opinion.
I. Conditional Guilty Plea
Initially, I disagree with the proposition that we should be entertaining this appeal. *10Because I find the analysis of the appealability of conditional pleas in People v. Neuhaus, 240 P.3d 391 (Colo.App.2009), more persuasive than that in People v. Bachofer, 85 P.3d 615 (Colo.App.2003), I would dismiss the appeal and direct the trial court to provide defendant with an opportunity to withdraw his guilty plea.
Technically, I need go no further. But, because I also disagree with the majority's analysis of the merits of the trial court's suppression ruling, I will address that subject as well.
II. Merits of Suppression Ruling
In my opinion, the majority takes too stringent a view not only of probable cause, but also of the good faith exception to the exclusionary rule.
A. Probable Cause
Probable cause for a search warrant exists when there is "a fair probability ... that a search of a particular place will reveal contraband or other evidence of criminal activity." People v. Miller, 75 P.3d 1108, 1113 (Colo.2003); People v. Hagos, 250 P.3d 596, 616 (Colo.App.2009). As used in this context, however, a "fair probability" is not the equivalent of a mathematical probability; "[rJather, probable cause must be equated with reasonable grounds." People v. Pate, 705 P.2d 519, 521-22 (Colo.1985); see also People v. McCoy, 870 P.2d 1231, 1235 (Colo.1994) ("The probable cause standard ... is to be measured by reasonableness, not mathematical probability."); see also United States v. Limares, 269 F.3d 794, 798 (ith Cir.2001) (" '[PJrobable cause' is something less than a preponderance."1
"[P Jrobable cause is a fluid concept-turning on the assessment of probabilities in particular factual contexts-not readily, or even usefully, reduced to a neat set of legal rules." Illinois v. Gates, 462 U.S. 213, 232, 103 S.Ct. 2317, 76 L.Ed.2d 527 (1983). "[PJrobable cause does not require the exclusion of innocent explanations or even an inference that criminal behavior is more likely than not." People v. Kazmierski, 25 P.3d 1207, 1215 (Colo.2001) (Coats, J., dissenting); see Limares, 269 F.3d at 798; United States v. Fama, 758 F.2d 834, 838 (2d Cir.1985) ("The fact that an innocent explanation may be consistent with the facts alleged ... does not negate probable cause."); Wayne R. LaFave, Search and Seizure A Treatise on the Fourth Amendment § 8.2(e), at 69-70 (8d ed. 1996 & Supp. 2001) ('The mere fact that "innocent explanations for the activity may be imagined is not enough to defeat the probable cause showing."); see also People v. Altman, 960 P.2d 1164, 1171 (Colo.1998) ("A combination of otherwise lawful cireum-stances may well lead to a legitimate inference of criminal activity.").
In assessing probable cause, the facts and cireamstances must be viewed, not in isolation, but in conjunction with one another. See United States v. Davis, 458 F.2d 819, 821 (D.C.Cir.1972) ("Viewed singly [the facts] may not be dispositive, yet when viewed in unison the puzzle may fit."); see also Miller, 75 P.3d at 1113 ("we examine the totality of the circumstances"); United States v. Pace, 898 F.2d 1218, 1232 (7th Cir.1990) ("the whole of a probable cause showing often is greater than the sum of its parts"); United States v. Munis-Melchor, 894 F.2d 1430, 1438 (5th Cir.1990) (probable cause to arrest: "We do not consider the several factors in isolation, but rather in their interrelated context, where each may reinforce the other, so that the laminated total may indeed be greater than the sum of its parts."). The facts and cireumstances must also be viewed from the perspective of a "prudent, reasonable, cautious police officer ... guided by his experience and training." Davis, 458 F.2d at 821; see Gates, 462 U.S. at 231, 103 S.Ct. 2317 (cireumstances must be viewed not from a layman's perspective, nor "in terms of library analysis by scholars, but as understood by those versed in the field of law enforcement" (quoting United States v. Cortez, 449 U.S. 411, 418, 101 S.Ct. 690, 66 L.Ed.2d 621 (1981))).
*11"Informants' tips doubtless come in many shapes and sizes from many different types of persons." Gates, 462 U.S. at 232, 103 S.Ct. 2317.
"Where, as here, an affidavit is based on an informer's tip, the totality of circumstances inquiry looks to all indicia of reliability-including the informer's veracity and the basis of his knowledge, the amount of detail provided by the informer, and whether the information provided was current." People v. Pacheco, 175 P.3d 91, 94-95 (Colo.2006).
"Although an informant's statements, standing alone, may not rise to the level of probable cause, additional investigation by police to corroborate the informant's statements may create probable cause." People v. Randolph, 4 P.3d 477, 482 (Colo.2000). In that case, "[clorroboration of illegal activity is not an indispensable component of the probable-cause determination, as corroboration of seemingly innocent details may suffice." Id. "If only non-eriminal activity is corroborated, the question whether probable cause exists focuses on 'the degree of suspicion that attaches to [the] particular types of corroborated non-criminal acts and whether the informant provides details which are not easily obtained.'" Pacheco, 175 P.3d at 95.
Because "(there is no fast or fixed checklist of vital criteria for determining probable cause," United States v. Rosario, 918 F.Supp. 524, 529 (D.R.I.1996), probable cause may be demonstrated by circumstantial evidence alone. United States v. Edmiston, 46 F.3d 786, 789 (8th Cir.1995); see People v. Hakel, 870 P.2d 1224, 1229 (Colo.1994) ("[The link between suspected criminal activity and a specific location to be searched may be established by circumstantial evidence and proper inferences drawn therefrom."). Ultimately, all that is required is that the desired "inference" of eriminal activity be "stronger than a mere uninformed and unconfirmed guess. It is enough that the inference was a reasonable one and conformed with the other pieces of evidence making up the total showing of probable cause." Massachusetts v. Upton, 466 U.S. 727, 733-34, 104 S.Ct. 2085, 80 L.Ed.2d 721 (1984).
Finally, we must remember that once, as here, a magistrate has issued a search warrant based on a finding of probable cause, our review is very deferential: we do not undertake de novo review of the affidavit to determine if it contains the requisite probable cause showing; instead, we determine only whether the affidavit sets forth a "substantial basis" for the magistrate's finding of probable cause. Randolph, 4 P.3d at 481. Doubtful or marginal cases of probable cause are to be resolved in favor of the preference accorded to warrants Upton, 466 U.S. at 734, 104 S.Ct. 2085; People v. Pate, 878 P.2d 685, 690 (Colo.1994).2
Here, the majority determines that a substantial basis for a probable cause determination did not exist because (1) the affidavit did not provide grounds to evaluate either the informant's veracity or his basis of knowledge; (2) the informant's information was a month old by the time the search warrant was executed; (8) the details corroborated by the police (such as defendant's identity and place of residence) neither related to, de-seribed, nor raised any suspicion of eriminal activities; (4) the deputy's observations the night before the search warrant was obtained were of non-criminal activities which did not corroborate any of the specific information supplied by the informant; (5) the deputy did not see the person who had stopped at defendant's house acquire anything from defendant or the "fake rock" described by the informant; and (6) defendant's three-year-old conviction for possessing a schedule II narcotic drug3 was too stale to add anything to be considered.
In my view, the majority's analysis is flawed by its
*12e consideration of the various probable cause components largely in isolation from, rather than in light of, each other;
® discounting, as stale, the informant's information, even though the deputy had, the night before he sought the warrant, observed circumstances which indirectly corroborated the informant's information from a month before;
enear insistence that, before probable cause could be established, the officer surveilling defendant's residence actually observe a "fake rock," or a person contact defendant or take something from the "fake rock"; and
® elimination of defendant's criminal history, on staleness grounds, as a legitimate probable cause factor.
In my opinion, when read together as a whole, the facts set forth in the affidavit establish not only a substantial basis for probable cause to search but probable cause itself.
The affidavit sets forth detailed information, provided by an unnamed informant, regarding what defendant is selling (methamphetamine), where defendant carries it on his person (his underwear), and where defendant stores it (in the hollowed out center of a "fake rock" which he leaves both inside and outside his house). Regarding the last piece of information, a police officer could reasonably infer that defendant left methamphetamine outside his house in the "fake rock" as an accommodation to customers arriving at a time when he is unable or unwilling to be personally available.
I agree that, because the affidavit did not reflect the informant's basis of knowledge or veracity, this information alone could not establish probable cause. But that does not mean that it should be discounted altogether; rather, it should be considered in light of what the deputy learned the night before he sought the search warrant, information which, in my view, rendered inapplicable any concern about the staleness of the informant's information.
The affidavit reflects that, at 11 p.m. on the night before the search warrant was issued, the deputy observed an individual park his car across the street from defendant's residence; exit the vehicle, which was left running with its lights on; while holding a cell phone to his ear, walk around to the back of defendant's residence; return approximately five to ten minutes later; and drive away.
The deputy observed the individual's car make a couple of turns, at which point the deputy stopped the car for a suspected traffic infraction. At that time, the individual stated to the deputy that he had just come from his brother's house and that his brother lived with defendant. Upon discovering that the individual was wanted on a warrant, the deputy arrested him and searched his car. The deputy found suspected methamphetamine and drug paraphernalia in the car.
The majority makes much of the fact that the deputy did not himself actually observe any criminal activity at defendant's house. As a practical matter, "[iJt would be unrealistic and impose far too great a burden on the detection of crime to require actual firsthand observations by the police of criminal activity before permitting the search of a specific residence." Kazmierski, 25 P.3d at 1215 (Coats, J., dissenting). Instead, the issue should be what reasonable (though not necessarily exclusive) inferences the officer could draw from this information.
I think the deputy could reasonably infer that the individual had probably just gotten his methamphetamine from defendant's residence. The individual's story about visiting his brother's place strains credulity. At the very least, a person's arrival at 11 p.m., leaving the car running with its lights on, and walking not to the front, but the back, of the trailer, is strange behavior for someone ostensibly visiting his or her brother. Walking, with cell phone in hand, to the back of the residence was more consistent with a desire to either meet an unknown person or retrieve something from the back of the house.
Under the cireumstances, the officer need not have dismissed, as pure coincidence, the fact that the individual had in his car the very drug (methamphetamine) defendant was alleged to be distributing. Indeed, I believe that, when considered in light of the informa*13tion previously provided by the informant, a great deal of suspicion reasonably arose from the deputy's observations of the individual's actions and discovery almost immediately thereafter of methamphetamine in the individual's car.
That, of course, was not the extent of the information the deputy included in his affidavit. The case law is clear that a suspect's criminal history is a legitimate factor to consider in a probable cause assessment. See State v. Mordowanec, 259 Conn. 94, 111, 788 A.2d 48, 58 (2002) (defendant's "prior record for a nareoties offense" corroborated anonymous informant's information regarding mar-{juana grown on defendant's premises); State v. Duchene, 624 N.W.2d 668 (N.D.2001) (defendant's "prior criminal convictions" for drug offenses contributed to probable cause there were now drugs in defendant's residence); cf. United States v. West, 219 F.3d 1171, 1178 (10th Cir.2000) (officer's determination "through the criminal history check that West had a record" relevant to show probable cause of drug possession); State v. Baker, 389 So.2d 1289 (La.1980) (defendant's prior conviction of heroin possession relevant to probable cause that he was presently selling heroin), State v. Vermuele, 241 Neb. 923, 492 N.W.2d 24 (1992) (prior conviction of cocaine possession relevant to probable cause that defendant presently possessed cocaine).
Nor should defendant's three-year-old criminal conviction be disregarded as stale. Initially, three years is not a long time, given that (1) possession of a schedule II controlled substance is a class 4 felony, punishable with a presumptive range sentence of two to six years imprisonment, with three years of mandatory parole, see §§ 18-1.3-401(1)(a) & 18-18-405(2)(a)(I)(A), C.R.S.2009; and, consequently, (2) defendant's opportunities to have committed the same type of offense in the meantime may have been severely limited by either imprisonment or official supervision. Perhaps more important, however,
the question of timeliness depends as much, if not more, on the nature of the information than the amount of time that has passed. In other words, the more subject the information is to speedy change, the more recent it has to be, and the more permanent and unlikely to change, the more time may pass. At the extremes, there may be types of information so ephemeral that any passage of time renders them stale, and others so permanent that timeliness analysis becomes far less important. We conclude that the fact of a prior criminal conviction is one of those instances where the staleness doe-trine does not apply. The passage of time does not change the fact that [the defendant] was convicted of methamphetamine manufacture in 2002, whether it be a week, or, as the case may be, approximately four years.
Scott v. State, 883 N.E.2d 147, 158 (Ind.Ct.App.2008).
Although, on their own, the informant's information, the deputy's observations and actions the night before obtaining the search warrant, and defendant's criminal history for possessing a schedule II narcotic, would not establish probable cause, when considered together, they reinforce one another and provide the requisite reasonable grounds to believe that methamphetamine would be found at defendant's residence.
B. Good Faith Exception to the Exclusionary Rule
The majority and I also part company on its application of the good faith exception to the exclusionary rule.
The good faith exception to the exelusion-ary rule comes into play when it is determined that a warrant is not supported by facts establishing a substantial basis for a finding of probable cause. Under the good faith exception to the exclusionary rule, evidence which would otherwise be suppressed is nonetheless admissible if the officer acted upon an objectively reasonable belief that the warrant was legitimate. United States v. Leon, 468 U.S. 897, 922, 104 S.Ct. 3405, 82 L.Ed.2d 677 (1984); Randolph, 4 P.3d at 483.
As noted by the majority, an officer is presumed to have acted in good faith if he or she acted pursuant to a warrant. See § 16-3-308(4)(b), C.R.S.2009. That presumption is rebutted, and the evidence must be suppressed, however, when the affidavit in sup*14port of the search warrant is "so lacking in indicia of probable cause as to render official belief in its existence entirely unreasonable." Leon, 468 U.S. at 923, 104 S.Ct. 3405 (quoting Brown v. Illinois, 422 U.S. 590, 610-11, 95 S.Ct. 2254, 45 L.Ed.2d 416 (1975) (Powell, J., concurring in part)); accord Miller, 75 P.3d at 1114.
In Altman, 960 P.2d at 1169, the supreme court focused the inquiry on whether the "affidavit was so deficient that no reasonable officer could have relied upon it as supporting a valid warrant."
The tests established by the United States and Colorado Supreme Courts for rebutting the presumption of good faith would appear to be formidable obstacles to the suppression of evidence. Yet, as applied by the Colorado Supreme Court, those tests appear to have little meaning apart from the conclusion with which a good faith analysis begins, that is, that the affidavit was not sufficient to support a magistrate's probable cause ruling on review. Cf. Altman, 960 P.2d at 1169 ("Obviously, the good faith exception is not called into play when the warrant is found to be valid.").
As noted in the previous section, appellate review of a magistrate's probable cause ruling is deferential: we do not undertake de novo review of the affidavit to determine if it contains the requisite probable cause showing; instead, we determine only whether the affidavit sets forth a "substantial basis" for the magistrate's finding of probable cause.
In Miller, our supreme court stated that, "(in the vast majority of cases where a substantial basis for determining probable cause does not exist, the police cannot rely on the good faith exception." 75 P.3d at 1115. Indeed, in People v. Gutierrez, 222 P.3d 925, 942 (Colo.2009), the supreme court noted that "it is difficult to envision a warrant that would provide an objectively reasonable basis for a search yet would not support a [magistrate's] 'practical commonsense' determination of probable cause." Yet, as the court acknowledged it had, on one prior occasion, recognized "some 'middle ground' ... between an affidavit setting forth probable cause and a bare-bones affidavit" upon which no reasonable officer could rely. Gutierrez, 222 P.3d at 942.
In my view, the supreme court has taken too narrow a view of the "middle ground" in which the good faith exception operates. The court's narrow view of the "middle ground" was taken not from the decisions of the United States Supreme Court or other courts, but instead, from the opinion of a Justice who dissented against, and from commentators critical of, the very recognition of a good faith exception to the exclusionary rule. See People v. Leftwich, 869 P.2d 1260, 1270-71 & n. 12 (Colo.1994) (quoting Leon, 468 U.S. at 958-59, 104 S.Ct. 3405 (Brennan, J., dissenting)). Relying on these sources, the court in Leftwich concluded that "in the vast majority of cases, if a court ... ascertains that a substantial basis for determining probable cause did not exist, the court will reach the conclusion that the officer unreasonably relied on the affidavit." Id. at 1271 n. 12.
When we look to the decisions of other courts, however, we see greater room for applying the good faith exception in the face of a determination that a substantial basis for probable cause did not exist for a warrant.
In Guerra v. State, 897 P.2d 447, 456-59 (Wyo.1995), the Wyoming Supreme Court observed, "The threshold showing necessary to a determination of whether an officer relied in good faith upon a search warrant pales considerably next to that required for a finding of probable cause."
Similarly, the Virginia Supreme Court recently stated:
standard by which to decide whether probable cause existed for a search warrant is considerably different from the test to determine if an officer acted in good faith. The showing of an "objectively reasonable belief" that probable cause existed under the good faith exception is a significantly lesser standard than a showing of a "substantial basis" for upholding a magistrate's determination of probable cause.
Adams v. Commonwealth, 275 Va. 260, 657 S.E.2d 87, 95 (2008); see also United States v. Hython, 443 F.3d 480, 484 (6th Cir.2006) ("The showing required to establish that reli*15ance was 'objectively reasonable is less than the 'substantial basis' showing required to establish probable cause.") (citing United States v. Carpenter, 360 F.3d 591, 595 (6th Cir.2004)); United States v. Bynum, 293 F.3d 192 (4th Cir.2002) (same), State v. Hoeck, 284 Kan. 441, 163 P.3d 252 (2007) (same); Patterson v. State, 401 Md. 76, 930 A.2d 348 (2007) (same).
Going back to Leon, the test for not applying the good faith exception in this context is whether the affidavit in support of the search warrant is "so lacking in indicia of probable cause as to render official belief in its existence entirely unreasonable." Leon, 468 U.S. at 923, 104 S.Ct. 3405.
Courts have noted the significance of the first word in the phrase "entirely unreasonable." See United States v. Carpenter, 341 F.3d 666, 670 (8th Cir.2003) (" Entirely unreasonable! is not a phrase often used by the Supreme Court, and we find nothing in Leon or in the Court's subsequent opinions that would justify our dilution of the Court's particularly strong choice of words."); United States v. Corral-Corral, 899 F.2d 927, 938 n. 12 (10th Cir.1990) ("The word "entirely" is not mere verbiage."); Adams, 657 S.E.2d at 95 (quoting the first clause of the sentence noted above from Carpenter, 341 F.3d at 670).
Accordingly, courts have distinguished between those cases where the affidavits contain legally insufficient facts to support a probable cause ruling and those where the probable cause affidavits are devoid of factual support. In the former set of cases, the officers' reliance on the warrants has been upheld as objectively reasonable and the evidence has been admitted; in the latter set of cases, characterized as involving bare-bones affidavits, the officers' reliance has been held to be entirely unreasonable, and the evidence has been suppressed. See United States v. McKneely, 6 F.3d 1447, 1454 (10th Cir.1993); Roth v. State, 735 N.W.2d 882, 894 (N.D.2007).
"A bare bones affidavit is said to contain wholly conclusory statements devoid of facts from which a magistrate can independently determine probable cause." Altman, 960 P.2d at 1170. In Gutierrez the supreme court stated, "An affidavit that provides the details of an investigation, yet fails to establish a minimal nexus between the criminal activity described and the place to be searched, is [also] bare-bones.... [The mere fact that the officer-affiant 'added fat to the affidavit, but certainly no musele,' is not a basis for finding he acted in good faith." 222 P.3d at 941-42 (quoting United States v. Weber, 923 F.2d 1338, 1346 (9th Cir.1990)).
This case does not involve a "bare bones" affidavit-the affidavit is not devoid of factual content, nor did it fail to establish a minimal nexus between the criminal activity and the place to be searched. As such, it was sufficient to uphold the officer's reliance on the warrant. See United States v. Henderson, 595 F.3d 1198, 1202 (10th Cir.2010) ("An affidavit has enough factual support to justify reliance if it 'establishe[s] 2 minimally sufficient nexus between the ilegal activity and the place to be searched.'") (quoting United States v. Gonzales, 399 F.3d 1225, 1230-31 (10th Cir.2005)); United States v. Danhauer, 229 F.3d 1002, 1007 (10th Cir.2000) ("[The absence of information establishing the informant's reliability or basis of knowledge does not necessarily preclude an officer from manifesting a reasonable belief that the warrant was properly issued, particularly when the officer takes steps to investigate the informant's allegation." (citation omitted)); McKneely, 6 F.3d at 1455 ("Given the strong presumption in favor of warrant searches, the 'great deference' accorded to a magistrate's probable cause determination, and the fact that the warrant affidavit contained sufficient facts at least to establish a reasonable suspicion of criminal activity, we hold a reasonable officer in Deputy Barney's shoes would have assumed the search warrant was valid. Thus, the district court erred in concluding otherwise."); United States v. Olson, 2007 WL 2317433, *1-3 (D.Utah No. 2:07-CR-199 TC, Aug. 7, 2007) (unpublished memorandum decision) ("[WJhen an 'affidavit contained sufficient facts at least to establish a reasonable suspicion of criminal activity, the Tenth Cireuit has held that 'a reasonable officer ... would have assumed the search warrant was valid'" (quoting McKneely, 6 F.3d at 1455)), aff'd, 304 Fed.Appx. 664 (10th Cir.2008); *16People v. Camarella, 54 Cal.3d 592, 286 Cal.Rptr. 780, 818 P.2d 63, 71 (1991) (issue is whether at the time of application for the warrant "a well-trained officer reasonably could have believed that the affidavit presented a close or debatable question on the issue of probable cause").
Here, as indicated by my analysis in part II(A), I think the affidavit establishes much more than reasonable suspicion or a close or debatable question on the issue of probable cause to believe that methamphetamine would be found at defendant's residence. Indeed, the analysis in part II(A) reflects a disagreement between judges as to whether probable cause exists, a disagreement which, in and of itself ought to be some measure of the deputy's good faith in relying on the warrant. See United States v. Martin, 833 F.2d 752, 756 (8th Cir.1987) ("When judges can look at the same affidavit and come to differing conclusions, a police officer's reliance on that affidavit must, therefore, be reasonable.")4
Finally, I believe that even under the limited view of the good faith exception taken by our supreme court, the affidavit would still suffice to support an officer's good faith reliance on it. Although the majority distinguishes this case from the one case in which an officer's reliance on an affidavit was held to be objectively reasonable (Altman ), I find the case distinguishable from those in which the officer's reliance was held to be objectively unreasonable (Leftwich, Randolph, Miller, and Gutierrez), and closer on the spectrum to Altman than it is to the latter category of cases.
In Leftwich, Randolph, Miller, and Gutierrez, the affidavits contained verifiable facts that were not suspicious in the least or information which was not recent, or failed to establish a sufficient nexus between the alleged criminal activity and the place to be searched. See Leftwich, 869 P.2d at 1270-71 (verifiable facts not suspicious); Randolph, 4 P.3d at 482 (based on information that was not recent); Gutierres, 222 P.3d at 943 (failure to establish a sufficient nexus); Miller, 75 P.3d at 1113 (failure to establish a sufficient nexus).
Moreover, in Miller, the supreme court noted that, "[in contrast [to earlier cases in which the good faith exception was found inapplicable], the affidavit in Altman contained recent information the police had personally observed, suggesting a reasonable inference that the defendant was growing marijuana in his home." 75 P.3d at 1112.
In the present case, as in Altman, the affidavit contained recent information of law enforcement observations suggesting a reasonable inference that, consistent with the informant's tip, defendant possessed methamphetamine in his residence.
For these reasons, I would conclude that, even if the affidavit lacked a substantial basis for probable cause to search, the deputy's reliance on the warrant was not "entirely" unreasonable, and thus, under the good faith exception, the evidence should not be suppressed.

. The United States Supreme Court has stated that "[the probable cause standard is incapable of precise definition or quantification into percentages." Maryland v. Pringle, 540 U.S. 366, 371, 124 S.Ct 795, 157 L.Ed.2d 769 (2003).


. In this same vein, we must remember that the underlying "affidavits 'are normally drafted by nonlawyers in the midst and haste of a criminal investigation. Technical requirements of elaborate specificity once exacted under common law pleading have no proper place in this area.'" Gates, 462 U.S. at 235, 103 S.Ct. 2317 (quoting United States v. Ventresca, 380 U.S. 102, 108, 85 S.Ct. 741, 13 L.Ed.2d 684 (1965)).


. The affidavit did not specify the particular type II narcotic he was convicted of possessing.


. I recognize that the applicable test here focuses on whether reasonable officers, not judges, could disagree about the sufficiency of the affidavit to establish probable cause. United States v. Taxacher, 902 F.2d 867, 870-73 (11th Cir.1990). "[The fact that thoughtful and competent judges would agree that there was no probable cause to support a warrant does not necessarily mean that an objectively reasonable police officer could not execute the warrant in good faith." State v. Edmonson, 257 Neb. 468, 598 N.W.2d 450, 457-63 (1999). But if a reasonable jurist, who has more legal training than a reasonably well-trained officer, "could believe in objective good faith that there was probable cause, obviously a reasonably well-trained officer could believe likewise." Taxacher, 902 F.2d at 872.